Concurring and Dissenting Opinion
Jackson, C. J.
— This is an original action instituted to prohibit the respondent court and judge from certifying this cause to the Supreme Court and to mandate the respondent to rule on the defendant’s second application for change of venue from the judge.
I concur in that part of the majority opinion holding that the respondent judge could not disqualify himself under the provisions of Rule 1-12(11), as it is obvious he does not come within the purview of that section of the Rule.
I dissent from the remainder of the opinion for the following reasons:
*570. 1. : The . judge may,., with perfect propriety, arid in many instances should, disqualify himself on account of bias, prejudice; personal knowledge, or for other good reasons, under the provisions of Rule 1-12 (3); and if he, in good conscience, sees fit so to do, then this court can not compel him to sit in the case, and certainly cannot compel him to rule, as he possesses the discretionary power to disqualify himself.
2. The other questions raised and determined in the majority opinion are not before the court in this action, hence cannot be properly determined in this action and are at best but dicta.
Note. — Reported in 188 N. E. 2d 913.